     Case 8:21-cv-00802 Document 1-3 Filed 04/28/21 Page 1 of 3 Page ID #:16




 1    Melissa Grant (SBN 205633)
      Melissa.Grant@capstonelawyers.com
 2    Robert J. Drexler, Jr. (SBN 119119)
      Robert.Drexler@capstonelawyers.com
 3    Molly DeSario (SBN 230763)
      Molly.DeSario@CapstoneLawyers.com
 4    Jonathan Lee (SBN 267146)
      Jonathan.Lee@capstonelawyers.com
 5    Capstone Law APC
      1875 Century Park East, Suite 1000
 6    Los Angeles, California 90067
      Telephone: (310) 556-4811
 7    Facsimile: (310) 943-0396
 8
      Attorneys for Plaintiff
 9
      [Additional counsel listed on the following page]
10
11
                           UNITED STATES DISTRICT COURT
12
                          CENTRAL DISTRICT OF CALIFORNIA
13
14    ABRAHAM MELENDEZ                             Case No.:
      GONZALEZ,
15
                    Plaintiff,
16                                                 PLAINTIFF’S LOCAL CIVIL RULE
               v.                                  7.1-1 NOTICE OF INTERESTED
17                                                 PARTIES
      SOUTHERN CALIFORNIA PIZZA
18    COMPANY, LLC,
19                 Defendant.
20
21
22
23
24
25
26
27
28

                                 PLAINTIFF’S NOTICE OF INTERESTED PARTIES
     Case 8:21-cv-00802 Document 1-3 Filed 04/28/21 Page 2 of 3 Page ID #:17




 1    Jeremiah Frei-Pearson (pro hac vice application forthcoming)
      jfrei-pearson@fbfglaw.com
 2    Bradley F. Silverman (pro hac vice application forthcoming)
      bsilverman@fbfglaw.com
 3    FINKELSTEIN, BLANKINSHIP,
      FREI-PEARSON & GARBER, LLP
 4    One North Broadway
      Suite 900
 5    White Plains, New York 10601
      Telephone: (914) 298-3284
 6    Facsimile: (914) 298-3284
 7    Eric A. Grover (SBN 136080)
 8    eagrover@kellergrover.com
      KELLER GROVER LLP
 9    1965 Market Street
      San Francisco, California 94103
10    Telephone: (415) 543-1305
      Facsimile: (415) 543-7861
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              Page 1
                              PLAINTIFF’S NOTICE OF INTERESTED PARTIES
     Case 8:21-cv-00802 Document 1-3 Filed 04/28/21 Page 3 of 3 Page ID #:18




 1          The undersigned, counsel of record for Abraham Melendez Gonzalez
 2    certifies that the following listed party (or parties) may have a pecuniary interest
 3    in the outcome of this case. These representations are made to enable the Court to
 4    evaluate possible disqualification or recusal:
 5          1. Abraham Melendez Gonzalez (individual Plaintiff);
 6          2. Southern California Pizza Company, LLC.
 7
 8
      Dated: April 28, 2021                        Respectfully submitted,
 9
                                                   Capstone Law APC
10
11
                                             By:
12                                                 Melissa Grant
                                                   Robert Drexler
13                                                 Molly DeSario
                                                   Jonathan Lee
14
15                                                 Attorneys for Plaintiff
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                Page 2
                                PLAINTIFF’S NOTICE OF INTERESTED PARTIES
